     Case 2:19-cr-00642-VAP Document 295 Filed 01/25/21 Page 1 of 5 Page ID #:5336



 1   TRACY WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)
 4   Assistant United States Attorney
     Deputy Chief, Public Corruption & Civil Rights Section
 5   ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
 6   Public Corruption & Civil Rights Section
     JUDITH A. HEINZ (Cal. Bar No. 176264)
 7   Assistant United States Attorney
     Senior Trial Attorney, National Security Division
 8        1500 United States Courthouse
          312 North Spring Street
 9        Los Angeles, California 90012
          Telephone: (213) 894-2468/7383/7280
10        Facsimile: (213) 894-2927
          E-mail: daniel.obrien@usdoj.gov
11        E-mail: elisa.fernandez@usdoj.gov
          E-mail: judith.heinz@usdoj.gov
12

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                             UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                No. LACR19-642-VAP
17                                            No. LACR20-155-VAP
                Plaintiff,
18                                            GOVERNMENT’S EX PARTE APPLICATION
                      v.                      FOR ORDER TO EXTEND THE DEADLINE
19                                            TO LODGE PROPOSED REDACTIONS OF
     IMAAD SHAH ZUBERI,                       SEALED DOCUMENTS AND TO CONTINUE
20                                            SENTENCING; DECLARATION OF DANIEL
                Defendant.                    J. O’BRIEN; [PROPOSED] ORDER
21
                                              Current Hearing Date:
22                                                 February 4, 2021, 10:00 a.m.

23                                            Proposed Hearing Date:
                                                   February 18, 2020, 10:00 a.m.
24

25

26         Plaintiff United States of America, by and through its counsel
27   of record, the United States Attorney for the Central District of
28   California, hereby files an Ex Parte Application for an Order to
     Case 2:19-cr-00642-VAP Document 295 Filed 01/25/21 Page 2 of 5 Page ID #:5337



 1   Extend the Deadline to Lodge Proposed Redactions of Sealed Documents

 2   and to Continue Sentencing.       The defendant does not object to this ex

 3   parte application.

 4         This ex parte application is based upon the attached declaration

 5   of Daniel J. O’Brien and the files and records in this case.

 6    Dated: January 25, 2021              Respectfully submitted,

 7                                         TRACY WILKISON
                                           Acting United States Attorney
 8
                                           BRANDON D. FOX
 9                                         Assistant United States Attorney
                                           Chief, Criminal Division
10

11                                               /s/
                                           DANIEL J. O’BRIEN
12                                         Assistant United States Attorney
13                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:19-cr-00642-VAP Document 295 Filed 01/25/21 Page 3 of 5 Page ID #:5338



 1                          DECLARATION OF DANIEL J. O’BRIEN

 2         I, Daniel J. O’Brien, declare as follows:
 3         1.     I am an Assistant United States Attorney in the United
 4   States Attorney’s Office for the Central District of California.                I
 5   am responsible for the prosecutions of United States v. Imaad Shah
 6   Zuberi, CR 19-642-VAP and CR 20-155-VAP.
 7         2.     This ex parte application seeks an order to extend the
 8   deadline of January 26, 2021 set by the Court for both parties to
 9   lodge proposed redactions of sealed documents.          In addition, the
10   application requests that the sentencing hearing be continued from
11   February 4, 2021 to February 18, 2021 at 10:00 a.m.
12         3.     The Court’s recent order requires the parties to lodge with
13   the Court copies of documents the Court intends to unseal with
14   proposed redactions to protect personal identifying information, the
15   identity of third parties, and references to documents that will
16   remain sealed by January 26, 2021.        The government seeks additional
17   time to comply with the Court’s order for the reasons set forth
18   below.
19         4.     To comply with the Court’s order, the government must make
20   some complex and consequential decisions with respect to revealing
21   the identities of third parties.        The government does not wish to
22   make these decisions without careful consideration.           Certain
23   individuals whose identity should be released so that corrected
24   Federal Election Campaign Act reports can be filed are also are
25   subjects, witnesses, or victims with respect to other charges or
26   allegations presented against the defendant.          The reputation of
27   certain individuals could be negatively impacted by the unsealing of
28   documents.    Other individuals have expressed fear of retaliation.
     Case 2:19-cr-00642-VAP Document 295 Filed 01/25/21 Page 4 of 5 Page ID #:5339



 1         5.     The exhibits the Court intends to unseal are voluminous.

 2   Some of the exhibits consist of lengthy conversations that may

 3   identify the participant even if names are redacted.           Therefore, a

 4   careful review of these conversations is warranted prior to

 5   unsealing.

 6         6.     Some of the sealed documents received by the government

 7   after filing do not include file-stamps and docket header

 8   information.    In some instances, the government received file-stamped

 9   copies of sealed filings that do not have docket header information.

10   This makes it difficult for the government to readily identify

11   documents the Court wishes to unseal and comply with the docket

12   notation procedures required by the Court’s order.

13         7.     On January 24 and 25, 2021, I spoke with counsel for two

14   individuals who previously expressed fear for their safety to

15   ascertain whether such dangers persist and to provide them with an

16   opportunity to review documents and recommend redactions.

17         8.     The government believes that two weeks would provide ample

18   time for it to gather information and assess potential dangers and

19   other adverse impacts the unsealing of documents might have to third

20   parties.    The delay will require a similar two-week continuance of

21   the sentencing hearing.

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                             2
     Case 2:19-cr-00642-VAP Document 295 Filed 01/25/21 Page 5 of 5 Page ID #:5340



 1         9.    On January 23, 2021, I corresponded with Ivy A. Wang,

 2   counsel for defendant Imaad Shah Zuberi, who informed me that the

 3   defense was agreeable to a two-week continuance of the lodging

 4   deadline and to a February 18 sentencing date.

 5         I declare under penalty of perjury under the laws of the United

 6   States of America that the foregoing is true and correct and that

 7   this declaration is executed at Los Angeles, California, on January

 8   25, 2021.

 9
                                              DANIEL J. O’BRIEN
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
